OPINION — AG — QUESTION(1): DOES THE OKLAHOMA WATER RESOURCES BOARD HAVE THE LEGAL AUTHORITY IN ENFORCING ITS ORDERS ISSUED BY THE BOARD? — AFFIRMATIVE, QUESTION(2): IN CASES WHERE THE BOARD HAS ISSUED A PERMIT FOR THE USE OF WATER, DOES THE BOARD HAVE THE LEGAL AUTHORITY TO PLACE A PERMITTEE IN POSSESSION OF THE WATER, OR MAINTAIN HIM IN POSSESSION OF SUCH WATER AS PROVIDED BY SAID PERMIT AUTHORIZED OF LAW? — AFFIRMATIVE, SO LONG AS THE PERMITTEE IS PLACED AND MAINTAINED IN POSSESSION BY FOLLOWING THE PROVISIONS OF 82 Ohio St. 1961 1072 [82-1072] (JOSEPH MUSKRAT)